﻿In the early morning of
11 September 2003, our Foreign Minister Anna Lindh
died, murdered in a senseless crime. One of Sweden’s
most prominent and respected leaders is gone. We have
lost a part of our future. She spoke for the oppressed,
for the victims of human rights violations. She worked
for international peace and justice and for multilateral
cooperation. The voice of Anna Lindh has been
silenced, but her burning conviction echoes with us.
We meet at a time when the United Nations is
facing difficulties and doubts. The capability of the
United Nations has often been in question. Despite
crises and shortcomings, the United Nations has always
withstood these tests. The United Nations was
indispensable in 1945 and it still is.
Global security cannot be achieved by unilateral
action. Locking ourselves in will not bring peace,
development, democracy or respect for human rights.
We must work together to define and address emerging
challenges for multilateral solutions.
The Secretary-General recently said:
“We can no longer take it for granted that
our multilateral institutions are strong enough to
cope with all the challenges facing them”.
(A/58/323, para. 4)
I welcome Kofi Annan’s challenge to us. The Nordic
countries stand behind him. The United Nations and
we, the Member States, must adapt. Reform is
necessary to stay modern, responsive and efficient and
to retain the trust of global civil society. International
solidarity must be in focus when redefining our
common agenda. Attaining the goals of the Millennium
Declaration is a shared responsibility.
The legitimacy and authority of the Security
Council must be regained. Its composition must better
reflect the world of today. I believe that an agreement
on enlargement with a number of non-permanent
members could be reached fairly quickly, without
excluding the possibility of additional permanent
members at a later stage.
We welcome the Secretary-General’s intention of
establishing a high-level panel to consider threats to
our security and the institutional reforms required for
the United Nations to respond.
North Korea has withdrawn from the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT) and
remains unclear about its intentions. The nuclear
programme in Iran, the possession of nuclear weapons
by India and Pakistan, and Israel’s refusal to sign the
NPT continue to cause concern. In several countries,
nuclear weapons are accorded a growing importance in
military doctrines. Discussions in the United States
about the creation of a new generation of smaller
nuclear arms are worrying to us. Such weapons would
not contribute to a safer world, but risk lowering the
threshold for the use of nuclear weapons.
The threats from weapons of mass destruction can
only be met by multilateral efforts. The negative arms
spiral must be reversed. The non-proliferation Treaty
must be universally complied with. Sweden continues
to work for this goal, together with its partners in the
New Agenda Coalition.
We need new ideas on disarmament and non-
proliferation and on how to strengthen existing
regimes. To this aim, Sweden has initiated an
independent, international commission chaired by Mr.
Hans Blix. Last June, the General Assembly adopted a
forward-looking resolution on the prevention of armed
33
 
conflict. Sweden will continue to work for a
strengthening of the capacity of the United Nations
practical preventive work.
Our focus must be the security of the individual.
Violations of human rights can never be accepted. State
sovereignty also implies responsibility. If Governments
fail to protect their people, the international community
must be prepared to act. In its report The Responsibility
to Protect, the International Commission on
Intervention and State Sovereignty points out important
issues for the international community to take on. How
can we make sure that sovereignty and independence
never become a license to abuse people? How should
the international community live up to its responsibility
when States fail to protect their people?
We must make full use of instruments available to
avoid war. The Security Council must be ready to act
on early warning signals on threats of mass violations
of human rights. Mechanisms to prevent such situations
may be intrusive in character and need to be
strengthened based on accountability and international
law. As the Secretary-General said in his speech on
Tuesday, the Security Council needs seriously to
discuss the best way to respond to threats of genocide
or other comparable massive violations of human
rights. Prevention of genocide will be the topic for the
Stockholm International Forum to be held in my
country in January.
There must be an end to impunity. The
International Criminal Court is now operational. The
Court will act as a deterrent to perpetrators and a
universal and equal tool for justice.
Two years ago, Foreign Minister Anna Lindh was
accompanied to the General Assembly by her then 11-
year-old son David. When he entered the Hall, he
asked: “Mom, where are all the women?” He saw what
many of us seem blind to. There are too few women
here, as in very many decision-making bodies around
the world. Gender equality is about making use of all
human resources.
Women are strong, but they are made vulnerable
through legal, economic and social discrimination.
Women are made victims of violence in war, of abuse
at home, of trafficking, of sexual exploitation. For
these women, gender equality is a question of life and
death. Women’s equal rights to education, to a
professional career and to participate in politics are not
a threat to us men. The absence of these rights is a
threat to the progress of mankind.
Peace operations require joint efforts to be
successful. The cooperation between the United
Nations and regional organizations, such as the recent
experience in the Democratic Republic of Congo —
President Kabila’s discussion of which the other day
we listened to very carefully — the European Union-
led police mission in the Western Balkans and the
military operation in Macedonia, are all examples of
this. We will continue developing the cooperation
between the United Nations and the European Union
and welcome the political declaration on crisis
management.
Many painful lessons can be drawn from the
violent conflicts in West Africa. Sweden welcomes the
large and broadly based United Nations peacekeeping
Mission in Liberia. The international community must
support the United Nations and the Economic
Community of West African States in finding sustainable
solutions for the entire region. The European Union is
trying to strengthen such a partnership through the work
of Hans Dahlgren, its Special Representative to the
Mano River Union countries.
Women are crucial to peace and reconciliation. I
welcome the fact that gender perspectives are now
being incorporated into mandates and activities of all
peacekeeping missions. The number of women in peace
operations at all levels should increase. The
implementation of Security Council resolution 1325
(2000) and the strengthening of the United Nations
capacity in this field are vital.
The decision to cut poverty by half by 2015 is
imperative, but we are not doing well enough. The pace
at which the goal is being realized is far too slow. We
now need new financial mechanisms and partnerships.
In this spirit, we welcome the initiative presented a few
days ago by the President of Brazil.
Official development assistance needs to treble.
In Monterrey, the States members of the European
Union agreed to increase official development
assistance. Sweden is increasing its assistance to 0.86
per cent of its gross domestic product next year.
Pledges must be followed by real cash money. We need
to give the United Nations predictable, long-term
financing. I entirely agree with what President Chirac
said a few days ago: “Failing that, we will end up with
a pick-and-choose United Nations”. (A/58/PV.7)
34
 
The main responsibility for development is borne
by every country itself in promoting democracy, good
governance and respect of human rights. Official
development assistance will always only be
supplementary, as we all know. More important is the
promotion of open and fair trade rules, the dismantling
of tariffs and the reduction of subsidies. We expect the
developed countries to show the way and to bring
forward the Doha Development Agenda. Indeed, we
must all see to it that the setback in the trade
negotiations in Cancún is turned into a new start.
The Swedish Government presented a new bill in
May this year on a coherent policy for global
development. This is our way of translating the
Millennium Declaration into national policy. We will
put particular emphasis on the commitment to the
eighth Millennium Development Goal, which is
specifically about the obligations of the rich countries.
The consequences of climate change affect us all.
The deterioration of the Kyoto Protocol must be halted.
We need a global system for migration that
protects immigrant’s rights and provides security for
people who cross borders to study, research or work.
Sweden and Switzerland support the Secretary-General
in wishing to strengthen the role of migration on the
United Nations agenda, including the establishment of
a global commission on migration and development.
The General Assembly has rightly condemned the
Israeli decision to deport President Arafat. Both parties
must implement their obligations in accordance with
the road map. We urge the Palestinian Authority to take
action to cease the suicide bombings. Israel’s
extrajudicial killings are contradictory to international
law and must be stopped immediately.
The international community must do its utmost
to assist the parties in the peace process. The road map,
as Jack Straw pointed out only a few minutes ago,
should be implemented immediately with a view to the
establishment of a peaceful and democratic Palestinian
State in 2005. International monitors and observers
should be sent to the area and Sweden is willing to take
part in such a monitoring mechanism.
Sergio Vieira de Mello and many of his
colleagues lost their lives in the bombing of the United
Nations headquarters in Baghdad about a month ago, a
terrible loss for the international community. Sergio
Vieira de Mello personified, better than most, the
strength and commitment of the international
community at its best.
The situation in Iraq remains volatile and
dangerous. We are concerned about the security of the
Iraqi people and of those who are in Iraq to ease their
suffering. The bombing in Baghdad was aimed at the
purposes that the United Nations stands for — to
maintain international peace and security. It will not
make us waiver. The United Nations will stay in Iraq.
The international community needs the legitimacy of
the United Nations as the only authority to be derived
from in helping the Iraqi people recover self-
government and rebuild their country. The handling of
the conflict must remain an exception and not become
a rule.
The future of the United Nations now lies in the
hands of the Member States. If the United Nations
fails, we all fail. In the statements most referred to so
far in this year’s debate, the media have competed in
finding differences and disputes, but there is one thing
that we all agree on. That is the belief in our United
Nations. Secretary-General Kofi Annan has the world
behind him.